DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 09/23/2021. Claims 1 and 11 have been amended and claims 3 and 13 have been cancelled. No claims have been added. Claims 1-2, 4-12 and 14-23 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, with respect to the claims 1-23 rejected under 35 U.S.C. 112(b) as being indefinite, has been fully considered and is found persuasive. The rejection has been withdrawn.
Applicant’s arguments, see pgs. 6-7, with respect to claims 1-2, 9-12 and 19-22 rejected under 35 U.S.C. §103 for being obvious over US Patent Application Publication No. 2012/0140809 to Krause et al. (“Krause”) in view of US Patent Application Publication No. 2011/015931 to Kawahara et al. (Kawahara”), have been fully considered are persuasive. The rejection has been withdrawn.
Allowable Subject Matter
Claims 1-2, 4-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 11, the prior art of record fails to disclose or reasonably suggest, a method for generating a time-frequency representation of an aperiodic continuous input signal and an analog system for generating a time-frequency representation of a continuous aperiodic input signal , the method and system comprising a periodic train of pulses, the periodic train of pulses having a repetition period corresponding to a repetition frequency, the repetition frequency being below a bandwidth of the input signal, each pulse of the periodic train of pulses having a pulse temporal width, and the pulse temporal width being below the repetition period.
The closest art of record teaches the following:
Messerly et al. (US 2014/0300951) discloses short-pulse, high repetition-rate, high energy output pulses comprising a pulse duration within a range from 10 fs to 1 ps and a repetition rate within a range from 1 GHz to 100 GHz (claim 1). Claim 39 discloses combining each pulselet train of said N pulselet trains in an interleaved manner of equal temporal spacing to produce a composite pulselet frequency. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884